MLh COPY




                                   COURT OF APPEALS
SANDEE BRYAN MARION                 FOURTH COURT OF APPEALS DISTRICT                      KEITH E. MOTTLE
 CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGEL1N1                          300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                      SAN ANTONIO, TEXAS 78205-3037
REBECA C MARTINEZ                    WWW.TXCOURTS.GOV/4TIICOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                        (210)335-2635
LUZ ELENA D. CHAPA
PLACE 6 (VACANT)                                                                           FACSIMILE NO.
 JUSTICES                                                                                  (210)335-2762


                                            January 5,2015

        Mary Ann Castro                                      Jamie Lynn Heggy Graham
        1501 Olive                                           Law Offices of Jamie L. Graham
        Jourdanton, TX 78026                                Tower Life Building
                                                             San Antonio, TX 78205
        Sarah Lishman                                        * DELIVERED VIA E-MAIL *
       Jamie Graham & Associates, PLLC
       Tower Life Building                                   Joseph Appelt Jr.
       3110S. St. Mary's, Suite 845                          Joseph P Appelt PC
       San Antonio, TX 78205                                 5825 Callaghan Rd Ste 104
        * DELIVERED VIA E-MAIL *                             San Antonio, TX 78228-1106
                                                             * DELIVERED VIA E-MAIL *


        RE:        Court of Appeals Number:      04-14-00785-CV
                   Trial Court Case Number:      2011-CI-15957
                   Style: Mary Ann Castro
                          v.

                          Manuel Castro


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

                   If you should have any questions, please do not hesitate to contact me.

                                                                      Very truly yours,
                                                                      KEITH E. HOTTLE, CLERK




                                                                      Lbfc Etaaa
                                                                      Deputy Clerk, Ext. 3219